[Cite as State v. Lawson, 2016-Ohio-7607.]



                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 103699




                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.


                                 PAMELA A. LAWSON

                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                   Case No. CR-15-592484-B

        BEFORE:            Boyle, J., McCormack, P.J., and S. Gallagher, J.

        RELEASED AND JOURNALIZED:                       November 3, 2016
ATTORNEY FOR APPELLANT

John P. Parker
988 East 185th Street
Cleveland, Ohio 44119


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Anna M. Faraglia
          Jeffrey Schnatter
Assistant County Prosecutors
1200 Ontario Street, 9th Floor
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

      {¶1} Defendant-appellant, Pamela Lawson, pleaded guilty to a single count of

aggravated murder carrying a three-year firearm specification in connection with the

shooting of her former boyfriend (“the victim”). Lawson, who was living with the

victim, along with her two children and the victim’s six-year- old disabled daughter,

recruited codefendant Lekev Spivey to shoot and kill the victim while she and the

children were all present.   The trial court sentenced her to 33 years to life in prison.

Lawson challenges her sentence, raising the following single assignment of error:

      The court’s sentence is contrary to Ohio law and the trial court failed to
      give Miss Lawson an individualized sentencing hearing in light of her
      personal mitigating circumstances in violation of Ohio statutes and the
      Sixth, Eighth and Fourteenth Amendments of the federal Constitution and
      Article I, Section 10 of the Ohio Constitution.

      {¶2} Finding no merit to the appeal, we affirm.

      {¶3} In her sole assignment of error, Lawson attacks her sentence as being

contrary to law. She argues that the trial court failed to properly apply R.C. 2929.12 and

consider the mitigating factors weighing in her favor when the court imposed life in

prison with parole eligibility after serving 30 full years imprisonment. Lawson further

attacks her sentence as being disproportionate to her codefendant who received a lesser

sentence. We have no authority, however, to review or modify the sentence imposed

based on the arguments raised.
       {¶4} Lawson was convicted of aggravated murder under R.C. 2903.01(A), which

carries a life sentence. See R.C. 2929.02(A). Pursuant to R.C. 2929.03(A)(1)(a)-(d), the

life sentence can either be without or with parole eligibility after serving 20 to 30 years.

In this case, Lawson was sentenced to life in prison, with parole eligibility after serving

30 full years imprisonment as set forth in R.C. 2929.03(A)(1)(d). Although Lawson

believes her sentence is too harsh, she acknowledges that her sentence falls within the

statutory range for aggravated murder.

       {¶5} R.C. 2953.08(D)(3) provides that “[a] sentence imposed for aggravated

murder or murder pursuant to sections 2929.02 to 2929.06 of the Revised Code is not

subject to review under this section.” We therefore have consistently recognized that

R.C. 2953.08(D)(3) expressly excludes sentences imposed for aggravated murder from

appellate review. State v. Nitsche, 8th Dist. Cuyahoga No. 103174, 2016-Ohio-3170, ¶

66, citing State v. White, 8th Dist. Cuyahoga No. 101576, 2015-Ohio-2387, ¶ 67-68. As

this court has previously explained, the general felony sentencing statutes are inapplicable

to aggravated murder because “aggravated murder is governed by a special statutory

scheme, carries a mandatory punishment, is not classified by degree of felony, and is

expressly exempted from * * * sentencing requirements applicable to felonies of lesser

degrees.” State v. Hollingsworth, 143 Ohio App.3d 562, 567, 758 N.E.2d 713 (8th

Dist.2001); see also State v. Jackson, 8th Dist. Cuyahoga No. 100125, 2014-Ohio-3583, ¶

62 (applying Hollingsworth).
       {¶6} In Jackson, the defendant raised the exact argument that Lawson presents,

arguing that the trial court failed to properly consider mitigating evidence in the record,

thereby rendering his sentence contrary to law. In rejecting the defendant’s claim, we

specifically noted that evidentiary review of a sentence imposed by a trial court pursuant

to R.C. 2929.03 is precluded. Id. at ¶ 64; see also State v. Hilliard, 8th Dist. Cuyahoga

No. 102214, 2015-Ohio-3142, ¶ 29-31 (defendant’s claim that he was remorseful and had

no prior criminal record, that his crime “stemmed from a failed relationship that seemed

to have provoked [his] behavior” and that mitigating factors warranted a lesser sentence

was not subject to appellate review under R.C. 2953.08(D)(3)).            Indeed, the Ohio

Supreme Court has made clear that R.C. 2953.08(D)(3) is “unambiguous” and “a sentence

for aggravated murder imposed pursuant to R.C. 2929.02 to 2929.06 cannot be

reviewed.” Jackson at id., citing State v. Porterfield, 106 Ohio St.3d 5, 2005-Ohio-3095,

829 N.E.2d 690.      Accordingly, pursuant to R.C. 2953.08(D)(3), we lack statutory

authority to review Lawson’s sentence for aggravated murder on an evidentiary basis and

overrule the sole assignment of error.

       {¶7} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.    The defendant’s conviction having been affirmed, any bail pending appeal is

terminated.   Case remanded to the trial court for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MARY J. BOYLE, JUDGE

TIM McCORMACK, P.J., and
SEAN C. GALLAGHER, J., CONCUR